Exhibit 10.5

OVERSEAS SHIPHOLDING GROUP, INC.

2004 Stock Incentive Plan

_______________________________

Restricted Stock Unit Award

______________________________

You are hereby awarded Restricted Stock Units ("RSUs") with respect to the
shares of Overseas Shipholding Group, Inc. (the "Company") common stock, $1.00
par value per share ("Shares")subject to the terms and conditions set forth in
this Restricted Stock Unit Award ("Award") and the Overseas Shipholding Group,
Inc. 2004 Stock Incentive Plan ("Plan"). All determinations, interpretations, or
other actions respecting the Plan and this Award will be made by the Committee
under the Plan, and shall be final, conclusive and binding on all parties,
including you and your successors in interest. Capitalized terms are defined in
the Plan or in this Award.

Specific Terms

. Your Award has the following terms:



Name of Participant:

Morten Arntzen

Address of Participant:

1018 Weed Street
New Canaan, Connecticut 06840

Number of RSUs

Subject to Award:

47,289

Grant Date:

February 15, 2007

1.   Earning of RSUs. Subject to Sections 3 and 4 below, either all or a portion
of the RSUs under this Award shall be earned upon the attainment of the
Performance Goals set forth on Exhibit I hereto and in accordance with such
Exhibit I. If none of the Performance Goals set forth on Exhibit I hereto are
attained, none of the RSUs granted under this Award shall be earned.

2.   Vesting. Earned RSUs under this Award shall vest and become nonforfeitable
in accordance with Exhibit I provided you are employed by the Company or an
Affiliate on the date of vesting, except as otherwise provided below.

3.   Termination. In the event of your termination of employment with the
Company and its Affiliates prior to the earning and/or vesting of the RSUs
subject to this Award due to Disability, involuntary termination without Cause,
termination for Good Reason or death:

        (a)     if the Committee determines, based on the Company's CAGR (as
defined in Exhibit I) at the time of your termination of employment that it is
likely that one of the Performance Goals would be achieved (or already has been
achieved), a pro rata portion of the applicable percentage of the RSUs under
this Award (based on projected or actual achievement of either of the
Performance Goals

and based on your period of service from the grant date through the date of
termination of employment) shall be deemed earned and vested as of your
termination date and shall be paid in accordance with Section 5 below; or



        (b)     if the Committee determines, based on the Company's CAGR at the
time of your termination of employment that it is unlikely that any of the
Performance Goals would be achieved, or no additional RSUs would be earned, the
remaining RSUs subject to this Award shall be immediately forfeited and
cancelled upon your termination of employment without further action of the
Company.

4.   Change in Control. In the event of a Change in Control prior to the earning
and/or vesting of the RSUs subject to this Award:

        (a)     if the Committee determines, based on the Company's CAGR, that
on the effective date of the Change in Control it is likely that one of the
Performance Goals will be achieved, the applicable percentage of the RSUs under
this Award (based on projected achievement of either of the Performance Goals)
shall be deemed earned and vested immediately prior to the Change in Control and
shall be paid as soon as practicable upon or following the Change in Control; or

        (b)     if the Committee determines, based on the Company's CAGR, that
on the effective date of the Change in Control it is unlikely that any of the
Performance Goals will be achieved, the RSUs subject to this Award shall be
immediately forfeited and cancelled as of the effective date of the Change in
Control without further action of the Company.

5.   Payment. Upon vesting, each one of your earned RSUs will be converted to
one Share. Subject to the provisions of the Plan and this Award, any payment
with respect to the Award shall be paid in Shares, after the satisfactory
payment of applicable withholding taxes, in the year of vesting, but in no event
prior to date on which the Committee certifies the level of achievement of the
Performance Goal, except as provided in Section 4 above.

6.   Rights as a Stockholder. You shall have no rights as a stockholder with
respect to any Shares covered by any RSU unless and until you have become the
holder of record of the Shares, and no adjustments shall be made for dividends
in cash or property, distributions or other rights in respect of any such
Shares, except as otherwise specifically provided for in this Award or the Plan.

7.   Dividend Equivalents. Cash dividends on Shares shall be credited to a
dividend book entry account on your behalf with respect to each RSU subject to
this Award, provided that such cash dividends shall not be deemed to be
reinvested in Shares and will be held uninvested and without interest and paid
in cash if and when the RSU vests. Stock dividends on Shares shall be credited
to a dividend book entry account on your behalf with respect to each RSU subject
to this Award, provided that you shall not be entitled to such dividend unless
and until the RSU vests.

8.   Attempted Transfer. Any attempted sale, transfer, pledge, hypothecation,
assignment, exchange or other disposition of RSUs in violation of the Plan and
this Award will be considered void and of no effect and the Company will have
the right to disregard the same on its books and records.

9.   Adjustments. In the case of any change in corporate structure as
contemplated under Section 4.2(b) of the Plan, an equitable adjustment shall be
deemed necessary and shall be made in accordance with such Section 4.2(b).

10.  Amendment. Except as otherwise provided in the Plan, no modification or
waiver of any of the provisions of this Award shall be effective unless in
writing and signed by the party against whom it is sought to be enforced. This
Award is intended to comply with the applicable requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code") and shall be limited,
construed and interpreted in a manner so as to comply therewith. Notwithstanding
anything herein to the contrary, any provision in this Award that is
inconsistent with Section 409A of the Code shall be amended by the Committee in
good faith to comply with Section 409A of the Code and to the extent such
provision cannot be amended to comply therewith, such provision shall be null
and void.

11.  Not a Contract of Employment. Nothing in this Award or the Plan confers on
you any right to continued employment with the Company or Affiliate or restricts
the Company's or Affiliate's right to terminate your employment at any time for
any or no reason.

12.  Severability. The provisions of this Award and the Plan are intended to be
severable, and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

13.  Notices. Any notice or communication required or permitted to be given by
any provision of this Award or the Plan shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company or the Committee, at the address set
forth below, to the attention of the Vice President and Head of Human Resources;
and (ii) if to you, at the address the Company has on file for you. Any such
notice shall be deemed to be given as of the date it is personally delivered or
properly mailed.

IN WITNESS WHEREOF, the parties have executed this Agreement on the 15th day of
February, 2007.

                                                            OVERSEAS SHIPHOLDING
GROUP, INC.

 

                                                            By: /s/Charles A.
Fribourg                                              
                                                                      Chairman
of the Compensation Committee

                                                                  /s/Morten
Arntzen                                                     
                                                                    Participant
- Morten Arntzen

 

 

 

 

 

EXHIBIT I



PERFORMANCE GOALS

The RSUs subject to the Award shall (1) be earned upon certification by the
Committee of the attainment of the Performance Goals set forth below based on
the Compound Annual Growth Rate ("CAGR") of the price of the Company's common
stock and (2) become vested as set forth below if you are continuously employed
by the Company or an Affiliate though the dates specified below or, if later,
the date of Committee certification. "CAGR" is calculated based solely on the
annual stock price growth rate, compounded (adjusted for stock splits and stock
dividends), and without any regard to cash dividends.

Earnout

December 31, 2009

December 31, 2010

December 31, 2011

Threshold -50%
      (9.88% CAGR)

$75.02

$82.43

$90.58

Target - 100%
      (18.25% CAGR)

$93.51

$110.57

$130.75

Amount Earned

earned amount based on attainment of threshold or target

earned amount based on attainment of threshold or target less amount earned in
prior year

earned amount based on attainment of threshold or target less amount earned in
prior years, with interpolations between threshold and target

Vesting

50% on 1/1/11
50% on 1/1/12

50% on 1/1/11
50% on 1/1/12

100% on 1/1/12

Note:     The prices set forth above are based on the $56.55 opening price on
January 3, 2007.

To illustrate the above:


1.     Assume OSG stock price is $95.00 on 12/31/09. 100% of the RSUs will be
"earned" based on performance, however the actual vesting would be delayed until
1/1/11 and 1/1/12 based solely on continued service, and irrespective of stock
price movement after 12/31/09. Thus, there was a three year performance period
and a two year service "tail." In the event of termination of employment after
12/31/09, the provisions of Section 3 and 4 will control the vesting of these
already earned RSUs.



2.     Assume, however, the stock price is $80.00 as of 12/31/09. In that case,
50% of the RSUs would be earned, subject to the two year service vesting tail.
Note that there will only be interpolation between threshold and target at the
end of 12/31/11.



       With regard to the unearned 50% of the RSUs, we then look at stock price
as of 12/31/10. If the price is less than $110.57, no additional RSUs are
earned. If the price is $110.57 or greater, the other 50% is earned with
one-half of the second 50% vesting immediately, i.e., 1/1/11 and the other half
vesting in one year (1/1/12) based solely upon continued service, again, subject
to the provisions of Section 3 and 4.